UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7636


ROBERT E. TIPPENS, JR.,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director of VA D.O.C.,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Roderick Charles Young, Magistrate Judge. (3:17-cv-00784-HEH-RCY)


Submitted: April 17, 2018                                         Decided: April 19, 2018


Before WILKINSON and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Robert Earl Tippens, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert E. Tippens, Jr., seeks to appeal the magistrate judge’s order rejecting his 28

U.S.C. § 2254 (2012) petition and directing him to refile his claims as a 42 U.S.C. § 1983

(2012) action. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47

(1949). Because Tippens may remedy the deficiency by refiling his claims using the

correct forms, we conclude that the order Tippens seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order. Goode v. Cent. Va. Legal Aid Soc’y,

Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

      Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal

for lack of jurisdiction. We also deny as moot Tippens’ motions for bail or release

pending appeal and for a stay. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                              DISMISSED




                                            2